Title: To Benjamin Franklin from Richard Bache, 27 November 1781
From: Bache, Richard
To: Franklin, Benjamin


Dear & Hond. Sir,
Philadelphia November 27th. 1781.
The Marquis La Fayette having been detained by bad Weather a day or two longer than he expected, I embrace the opportunity of saying again that we are all well; I have committed my Letter of the 24th. Inst. with the Newspapers to the care of General Duportail who accompanies the Marquis to France— As they visit their native Country crowned with Laurels, they will no doubt meet a most welcome reception,—The Marquis, during his command in Virginia, has shewn all the Abilities of a Veteran, he is univerally beloved on this side the Atlantic, & we hope to see him again in the Spring, should his Services be wanted in another Campaign—
Our good General came to Town from the Southward last Evening, I am told he purposes spending his Winter here, his late Successes will give him a little respite from the Toils & Fatigues of War; this may be truly said to be the first holladay he has had, since the commencement of it— With sincere Wishes that the Marquis may have a happy sight of his Friends in France, I have the honor once more to subscribe myself Dear Sir Your hond. & affectionate Son
Rich Bache
Dr. Franklin
